Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                    www.txcourts.gov/3rdcoa.aspx
                                                           (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                        JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON. JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                            March-£, 2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-06-00585-CV
         Trial Court Case Number:      D-l-GN-05-004378

Style:    Appellants, Cities of Corpus Christi, et al. // Cross-Appellant, AEP Texas Central
          Company
           v. Appellee, Public Utility Commission of Texas // Cross-Appellees, Cities of Corpus
          Christi, et al.


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         SEALED: Four envelopes and 1 box.



                                                       Very truly yours,


                                                         /f'/
                                                       Jeffrey D. Kyle, Clerk
                                                           Filed in The District Court
                                                            of Travis County, Texas

                                                                 MAR 1 2 2015
                                                                                                   *
                                                                                             •Ti
                                                          At                            M.
                                                          Velva L. Price, District Clerk